Title: To George Washington from Timothy Pickering, 30 August 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Augt 30 1797

The immediate publication of Govr Blount’s letter to Carey, after the receipt of the copy sent you by Colo. Henley seemed to render of little consequence this copy, which, however, I return, agreeably to your request on its transmission.
To morrow I move my family and office to Trenton. Not that I think the danger of the contagious fever in any measure considerable: but persons are occasionally taken with it in different quarters of this city; and there is certainly some risk; and as the places of the scattered patients are now studiously concealed by their friends & the physicians, we know not where the danger lurks. Such concealments are the consequences of the forcible removals to the Hospital, which doubtless have caused the death of some that otherwise might have recovered. I have the honor to be, with great respect, Sir you most obt servt

Timothy Pickering


P.S. The proof that at present the fever has not much extended is, the small number of deaths (or rather burials) which are reported by the Clergymen & sextons—this being less, of all diseases combined, than has frequently happened in former years, when no contagious fever was known.

